DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-17 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 08/11/2022 and reviewed by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 03/18/2021, 03/31/2021 and on 11/30/2021. It is noted, however, that applicant has not filed a certified copy of the DE102021106706.5, DE102021108302.8 and DE102021131419.4 applications as required by 37 CFR 1.55.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Claim 8, line 2 “the inside” should be amended to –an inside–.  
Claim 10, lines 3-4 “a form fit” should be amended to –the form fit–
Clam 10, line 2 “and/or” should be amended to –at least one of–
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the first magnetic member" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tapered lip" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substantially tub-shaped portion" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axially closed end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner cross-section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the roof region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is further indefinite because it is unclear how many axial directions are being claimed. In other words, it is unclear whether the term “axial direction” recited in line 5 is referring to the  axial direction recited earlier in claim 1 and claim 2 or to some other axial direction that is different from the axial direction of claim 1 and the axial direction .
Claim 3 recites the limitation "the roof region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inner diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer periphery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said third magnetic member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the third magnetic member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the receiving member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axially outer edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the outer side, the inner side and the receiving element" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wall region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the receiving element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the receiving member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recite the limitations "the underside" in multiple instances.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first magnetic member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first magnetic member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the roof member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first magnetic member" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	
	Allowable Subject Matter
Claims 1-17 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the soap holder. However, the prior art of record have failed to teach at least the combination of the soap holder device, comprising: a holder having a first magnetic element; a second magnetic member adapted to be pressed into a soap;
- the holder comprising: a first region in which a conically shaped lip forms a suction cup, and a second portion located radially inward of the first portion and axially spaced from the first portion, the second portion being adapted to hold the first magnetic member in a radial direction by means of a wall portion and in an axial direction by means of a roof portion in a direction opposite to the first portion;  wherein the tapered lip of the first portion decreases in diameter toward the second portion; wherein, in use, the second magnetic member is detachably disposed on the roof portion of the second region, wherein the second portion is formed substantially as a tub-shaped portion, wherein an open end of the second portion is formed in the axial direction toward the first portion, the wall portion of the substantially tub-shaped second portion is formed in the axial direction from the inner end of the first portion, and the axially closed end of the tub-shaped second portion is opposed to the first portion in the axial direction, wherein the tub-shaped portion is formed substantially cylindrical at its outer contour.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631